Lake, J.
The money, for which it is sought to compel the respondents to draw their order upon the county treasurer, was paid by the relator under the erroneous belief that it was necessary in order to redeem his land from a tax sale. It seems that the books of the treasurer’s office showed a formal sale of the land to one Miles, who, however, repudiated it, and it is now conceded ' that no sale was in fact made, and that the treasurer was wrong in exacting the payment.
But the county commissioners have no control over moneys thus collected by the treasurer. In case of an actual sale for taxes, the money paid on redemption is required to be held by the treasurer, “subject to the order of the purchaser, his agent, or attorney.” Sec. 64, Gen. Stat.,.922. And it appears from the facts of this case that of the money so paid by the relator, all *404over and above the amount of taxes and interest actually due, is held and designated by the treasurer as “the Miles redemption fund,” so termed from the name of the pretended purchaser. This nominal redemption, to the extent o'f the taxes and penalty due to the public, was in effect but a mere payment; beyond this it was an unauthorized exaction, for which the treasurer rendered himself liable to the relator. Doubtless the money demanded ought to be paid over, but there is no warrant of law for the commissioners to draw an order for that purpose. It is a matter which concerns only the relator and the officer by whom he has been wronged and his sureties. To them he must look for redress; he has no valid claim against the county.
Writ denied.